The opinion of the court was delivered by
CONLEY, J.AD.
Plaintiffs appeal a judgment entered May 8,1997, declaring that Article VI, § VIII, 111 of the New Jersey Constitution, adopted November 3, 1992, did not obligate the State to assume “the construction costs and any related borrowing costs of courthouses constructed, expanded or renovated after July 1, 1993.” In his April 24,1997 written opinion reported at 311 N.J.Super. 637, 710 A.2d 1060 (Law Div.1997), Judge Stanton concluded that it did not.
*589We have considered the contentions raised by the plaintiffs and amicus curiae. We reject their contentions and affirm for the reasons set forth by Judge Stanton in his reported opinion. Simply put, Article VI, § VIII, It 1 imposes on the State “certain” judicial costs. Neither the definition of “judicial costs” nor the definition of excluded “judicial facility costs” contained in Article VI, § VIII, f 1(b)(1) and (3) encompasses capital costs implicated in the construction, renovation or expansion of the courthouses. Thus, the only affirmative obligation of the State for judicial facility costs continues to be for the Supreme Court, Appellate Division, and the Chancery Division, other than the Family Part. N.J.S.A. 2B:6-l(a).